Citation Nr: 0946238	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for a chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1996 to 
December 1996 and from March 2003 to January 2004.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board remanded this case in June 2007 for further 
development.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The record reflects that the Veteran failed to report to a VA 
examination to determine the current severity of her lumbar 
spine disorder in June 2008.  Generally, when a Veteran does 
not appear for a scheduled examination in conjunction with an 
original compensation claim, the claim will be rated on the 
evidence of record, as opposed to being summarily denied.  38 
C.F.R. § 3.655(b).  See also Turk v. Peake, 21 Vet. App. 565, 
570 (2008).

However, in the present case, in October 2009 and December 
2009 memorandums, the Veteran's representative indicated that 
the VA had sent the notice letter for the VA examination to 
an incorrect PO Box address.  This is confirmed by the fact 
that notice of the September 2008 Supplemental Statement of 
the Case (SSOC), which was sent to the same incorrect PO Box 
address, was returned by the U.S. Postal Service as 
undeliverable.  In addition, the notice letter for the VA 
examination in question was improperly dated in July 2008, 
subsequent to the date of the actual examination - June 
2008.  In light of the above, it appears the Veteran did not 
receive notice of her scheduled examination.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  In addition, according 
to VA regulation, notification for VA purposes is written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  However, when the claimant submits "clear 
evidence to the contrary" to the effect that VA's 
"regular" mailing practices were not followed or were not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption of regularity.  Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).  The burden then shifts to the 
Secretary to show that the document in question was mailed to 
the claimant.  Id.  Here, the presumption of regularity has 
clearly been rebutted, as it is clear that notice of the VA 
examination was sent to an incorrect PO Box address, and the 
notice letter was incorrectly dated as well.  It follows that 
the Veteran was not aware of the date and time of the June 
2008 VA examination.  Therefore, it is only fair that the 
Veteran should be rescheduled for another VA examination to 
determine the current severity of her lumbar spine disorder.  

Second, in her February 2005 Substantive Appeal (on a VA Form 
9), the Veteran requested a videoconference hearing at the RO 
in Montgomery, Alabama.  The RO scheduled her videoconference 
hearing for January 9, 2006, and attempted to notify the 
Veteran by way of a November 2005 letter.  However, this 
letter was "returned to sender" as undeliverable by the 
U.S. Postal Service in December 2005.  Since the Veteran did 
not receive notice of the hearing, she failed to appear.  
Consequently, a videoconference hearing must be rescheduled 
before deciding this appeal, with notice sent to the 
Veteran's most recent address of record.  See 38 C.F.R. 
§§ 3.1(q), 20.700, 20.704(b) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA orthopedic 
examination to determine the current 
severity of her low back disability 
(chronic lumbar sprain).  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with her lumbar spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss, in degrees, due to 
any of the above factors.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.  

      If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.  

      If the examiner finds evidence 
supporting a diagnosis of intervertebral 
disc syndrome (IVDS, i.e., disc disease), 
the examination report should include a 
discussion of whether this condition is 
part and parcel of the service-connected 
low back strain and, if it is, whether 
the Veteran has incapacitating episodes 
and their total duration (in weeks) 
during the last 12 months.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a 
physician and treatment by a physician.)

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim.  
If the Veteran fails to report for the VA 
examination, the RO must obtain and 
associate with the claims files copies of 
all notice(s) of the examination sent to 
her and her representative.  The notice 
letter for the date and time of her 
examination should be sent to her most 
recent address of record, listed in a 
December 2009 memorandum by the Veteran's 
representative.  

2.	The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

3.	If the claim is not granted to the 
Veteran's satisfaction, schedule her 
for a videoconference hearing, with 
appropriate notification to her and her 
representative.  Her most recent 
address of record is listed in a 
December 2009 memorandum by the 
Veteran's representative.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  If the Veteran 
withdraws her hearing request or fails 
to report for the scheduled hearing, 
also document this in her claims file, 
and then return the case to the Board 
for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


